Case 2:18-cv-12146-MAG-DRG ECF No. 91, PageID.2535 Filed 08/20/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 SHEILA D. GRAY

                Plaintiff,

 vs.                                                           Case No. 2:18-cv-12146
                                                               HON. MARK A. GOLDSMITH
 CITY OF DETROIT,

             Defendant.
 _________________________________/

                              OPINION & ORDER
   REGARDING DEFERRED EVIDENTIARY ISSUES RAISED IN DEFENDANT’S
  MOTION IN LIMINE (Dkt. 63) AND PLAINTIFF’S REQUEST TO USE PICTURE AT
                                   TRIAL

        Defendant the City of Detroit filed a motion in limine (Dkt. 63). Plaintiff Sheila Gray,

 proceeding pro se, filed a response (Dkt. 65). The Court granted in part, denied in part, and

 deferred in part ruling on the motion. 7/9/2021 Op. (Dkt. 72). As relevant here, the Court deferred

 ruling on the City’s objections to video and audio recordings because the City failed to properly

 file copies of these exhibits for the Court’s review. Id. at 17–18. The City subsequently provided

 the Court with copies of the video and recordings; however, the audio quality of the video and

 recordings was poor and, without context, the purpose of the video and recordings was

 unascertainable. Thus, the Court ordered Plaintiff Sheila Gray to provide the Court with (i) a

 transcription of the videos and audio recordings and (ii) a written explanation describing each

 video and each audio recording and explaining the relevance of each. 7/16/2021 Order (Dkt. 80).

        Additionally, the Court deferred ruling on the City’s objections to the testimony of four of

 Gray’s witnesses—Emeline King, Kristal Scott, Sherry McCain, and Willie Bradley—because the

 parties failed to set forth the specific facts about which each witness will testify. 7/9/2021 Op. at
Case 2:18-cv-12146-MAG-DRG ECF No. 91, PageID.2536 Filed 08/20/21 Page 2 of 10




 18–19. Accordingly, the Court ordered the parties to file a revised proposed joint final pretrial

 order (JFPO), and specifically ordered Gray to set forth in the JFPO the facts about which King,

 Scott, Bradley, and McCain would testify. Id. at 18.

        Finally, the Court granted the City’s motion to exclude as irrelevant one of Gray’s exhibits,

 which contained a number of pictures largely depicting Gray’s coworkers sleeping or otherwise

 not performing work. Id. at 16. During a conference held on July 16, 2021, Gray requested

 permission to add to her exhibit list a picture of her prior workplace depicting a counter where she

 worked. 7/16/2021 Order at 4. The Court ordered Gray to provide the Court with (i) a copy of

 this picture and (ii) a written explanation of its relevance. Id.

        The Court now resolves the City’s outstanding objections to the video, audio recordings,

 and witness testimony. The Court also considers Gray’s request to use the picture at trial.

         A. Video

        In the JFPO, Gray lists the following as an exhibit: “Video Recording containing footage

 showing the Identification Unit-Plaintiff work area 8/3/16.” The video that Gray seeks to submit

 is a video recorded by Gray as she walks around the Identification Unit, where she previously

 worked for the City. No words are spoken during the video. Gray submitted a written explanation

 describing the video:

        This is the Identification Unit and I am showing footage of the Unit that where
        Plaintiff Sheila Gray worked. This is a hallway leading to one of the 6 file rooms
        and you will also see were the service counter is located. The counter has slot for
        files that was pulled in order to perform the background checks. These files have
        to be put back in there [sic] original slot at the end of your working shift. The
        service counter as you can see from this video do not have a chair you have to stand
        all day. Every time you pull a file you have to walk up and down that hallway and
        to the other file room or Index Room, Livescans Room for ex. These are just a few
        of the different room in this unit.




                                                    2
Case 2:18-cv-12146-MAG-DRG ECF No. 91, PageID.2537 Filed 08/20/21 Page 3 of 10




 The City argues that the video should be excluded under Federal Rule of Evidence 403 because it

 is likely to confuse the jury. Specifically, the City argues that it is not clear from the video which

 path within the Identification Unit Gray is taking while recording, nor is it “necessarily a true

 depiction” of the Unit. Mot. at 18.

        The City’s concerns about potential juror confusion are easily mitigated. According to the

 JFPO, Gray intends to take the stand as a witness for her own case; further, the City may call Gray

 as an adverse witness. In addition, the City may use a diagram of the Identification Unit as an

 exhibit. Through direct or cross-examination of Gray and reference to the diagram, the City can

 easily establish the exact path that Gray took through the Identification Unit while filming the

 video. If Gray describes a path that is inconsistent with paths reflected on the diagram, the jury

 can take this into consideration when assessing the weight of the video evidence and the credibility

 of Gray’s testimony. Accordingly, the City’s objection to the video is overruled.

        B. Audio Recordings

        Grays lists two audio recordings as exhibits in the JFPO: (i) “Audio Recording

 conversation between Plaintiff and her Supervisor City of Detroit Sgt. Carlos Dennis about

 overtime working hours dated 6/16/16” and (ii) “Audio Recording of conversation between

 Plaintiff and her Supervisor, City of Detroit Sergeant Carlos Dennis dated 6/17/16 about her

 secondary supervisor.” The City argues that the audio recordings should be excluded as likely to

 confuse the jury because the audio quality is poor and the recordings fail to capture the entire

 conversations between Gray and Dennis. Mot. at 18.

        As noted above, because the audio quality of the recordings was so poor, the Court ordered

 Gray to submit through the utilities function (i) a written explanation of the recordings and (ii)

 transcriptions of the recordings. Gray failed to do so. However, it appears that Gray may have



                                                   3
Case 2:18-cv-12146-MAG-DRG ECF No. 91, PageID.2538 Filed 08/20/21 Page 4 of 10




 included the transcripts in a flash drive containing digital copies of exhibits that Gray seeks to

 admit at trial. Specifically, there are two exhibits in the flash drive labeled “Exhibit 35” and

 “Exhibit 36,” which contain transcriptions. Confusingly, however, the exhibits listed as Exhibit

 35 and Exhibit 36 in the JFPO are “Dr. Melvin C. Murphy Medical Treatment Letter dated 8/17/16

 - Work Related Anxiety Reaction/Stress” and “Identification Dept. Service Counter - Plaintiff

 work area, dated 8/2/16.”

        The Court will assume that Exhibits 35 and 36 contained in the flash drive are the

 transcripts that Gray was supposed to submit via the utilities function. The first transcript indicates

 that it is an “excerpt” from “June 16, 2016,” and thus presumably refers to the exhibit listed in the

 JFPO as “Audio Recording conversation between Plaintiff and her Supervisor City of Detroit Sgt.

 Carlos Dennis about overtime working hours dated 6/16/16.” The transcript reflects that the

 following conversation occurred:

        Sergent [sic] Dennis: Now we don’t – If – if – if – if you have – don’t know where
        else that restricted duty people can work OT.

        Ms. Gray: Tell me – tell me, I don’t know, I’m sure that officer – hum, restricted
        duty officer work the weekend sometime.

        Sergent [sic] Dennis: Where they do that?

        Ms. Gray: Probably at a lot of places.

        (Proceedings concluded).

        This does not appear to be a faithful transcription of the June 16, 2016 audio recording.

 Although the audio recording is poor, Dennis clearly says something after Gray says “probably at

 a lot of places”; however, whatever Dennis said is not reflected in the transcription. Additionally,

 as the City argues, the context of this conversation is unclear. Without full context, the probative

 value of the recording is unclear, and the recording could very well confuse the jury. Based on



                                                   4
Case 2:18-cv-12146-MAG-DRG ECF No. 91, PageID.2539 Filed 08/20/21 Page 5 of 10




 what is transcribed, this recording appears to be entirely irrelevant to Gray’s one remaining

 claim—a failure to accommodate claim that is based on her alleged request to be reassigned to a

 different work area, not on a request to be permitted to work overtime. Gray provides no

 alternative theory of relevance, as she has failed to submit a written explanation of the relevance

 of this recording, despite being ordered to do so. Accordingly, the Court sustains the City’s

 objection and holds that Gray cannot use this recording at trial.

        The second transcript indicates that it is an “excerpt” from “June 17, 2016,” and thus

 presumably refers to the exhibit listed in the JFPO as “Audio Recording of conversation between

 Plaintiff and her Supervisor, City of Detroit Sergeant Carlos Dennis dated 6/17/16 about her

 secondary supervisor.” The transcript reflects that the following conversation occurred:

        Sergeant Dennis: Then the next step is to contact Sergeant Hall.

        Ms. Gray: And I—and I—I addressed that part too. Because you’re not here a lot
        of times, and I’ve talked to Sergeant Hall about that. I would call over there to him,
        and a couple of times I even went over there. And he would say I’m not your
        sergeant, I’m not the supervisor.

        (Proceedings concluded).

        Again, as the City argues, the context for this conversation is unclear. Specifically, it is

 not clear what “the next step” refers to, nor what Gray and Hall spoke about. It is certainly not

 clear that the conversation relates to Gray’s disability or alleged request for an accommodation.

 The unclear context could very well confuse the jury. Gray does not provide any assistance in

 figuring out the context of this conversation; she failed to submit the required written explanation




                                                  5
Case 2:18-cv-12146-MAG-DRG ECF No. 91, PageID.2540 Filed 08/20/21 Page 6 of 10




 of this recording. Accordingly, the Court sustains the City’s objection and holds that Gray cannot

 use this recording at trial.1

         C. Witness Testimony

         The City seeks to exclude the testimony of King, Scott, Bradley, and McCain, arguing that

 these witnesses lack personal knowledge of the facts underlying Gray’s failure to accommodate

 claim. A witness cannot testify to a matter if he or she lacks “personal knowledge” of the matter.

 Fed. R. Evid. 602. The personal knowledge requirement of Rule 602 “prevents witnesses from

 testifying based upon information learned in a second-hand way from other sources.” Prime

 Finish, LLC v. ITW Deltar IPAC, Civil No. 5:08-cv-0438-GFVT, 2017 WL 2021239, at *4 (citing

 Stiles ex rel. D.S. v. Grainger Cnty., Tenn., 819 F.3d 934, 842 n.2 (6th Cir. 2016)).

         In the revised JFPO, Gray has set forth the subject matter of each witness’s anticipated

 testimony. Each witness is addressed in turn.

                 i. King

         Based on Gray’s description of King’s testimony, it appears that King did not personally

 participate in or witness the conversation where Gray allegedly requested an accommodation from

 her direct supervisor; Gray states both that King “is expected to testify to . . . her conversation with

 the plaintiff after the incident . . . .” King cannot testify regarding what Gray told King about the

 conversation after it occurred. Such testimony would violate both the rule against hearsay and

 Rule 602.

         However, King is expected to testify about other subjects that she appears to have actually

 observed, such as “plaintiff overall working conditions the size of the building and unit, the



 1
   The Court observes that in addition to listing the audio recordings as exhibits in the JFPO, Gray
 also listed transcripts of each recording as exhibits. Because the audio recordings are inadmissible,
 the transcripts are as well.
                                                    6
Case 2:18-cv-12146-MAG-DRG ECF No. 91, PageID.2541 Filed 08/20/21 Page 7 of 10




 location of the counter to the front of the building where the plaintiff received her faxes for the

 background checks, the volume of faxes. The distance from the parking lot to plaintiff working

 unit and work her location, her work load, flow of traffic the plaintiff had to service daily.” King

 may testify as to these first-hand observations.

        Thus, the Court sustains in part and overrules in part the City’s Rule 602 objection to

 King’s testimony.

                ii. Scott

        Like King’s anticipated testimony, Scott’s anticipated testimony includes “plaintiff overall

 working conditions the size of the building and unit. The distance from the parking lot to plaintiff

 working unit, work her location, her work load, flow, and the volume of traffic the plaintiff had to

 service” and “the plaintiff work performance, the steps it took to complete the background checks

 and clearance, the condition and the process of working the service counter.” The City argues that

 “Scott worked in records, not identification, which means she did not work in the same

 building/location as Plaintiff.” Mot. at 19. Based on Gray’s representations, Scott learned about

 the amount of walking and standing that Gray’s assignment required from Scott’s own first-hand

 observations, not conversations with Gray. Thus, the City’s Rule 602 objection to Scott’s

 testimony is overruled. However, the City is free to raise any appropriate personal knowledge

 objections at trial if it appears that Scott is testifying about matters that she did not personally

 observe.

        The City also objects to Scott’s testimony because Scott “is no longer an employee for the

 City, and given her history with the City and a failed lawsuit, her testimony would be more

 prejudicial than probative.” Mot. at 19. Although framed as an issue of prejudice, this objection




                                                    7
Case 2:18-cv-12146-MAG-DRG ECF No. 91, PageID.2542 Filed 08/20/21 Page 8 of 10




 really concerns Scott’s alleged biases. Bias is not a reason to exclude a witness before trial.

 Rather, bias can be explored and alleviated through cross-examination of Scott at trial.

        The City’s objection to Scott’s testimony is, therefore, overruled.

                iii. McCain

        According to Gray, McCain’s anticipated testimony includes “what she observed regarding

 Plaintiff job assignment, the Identification traffic coming in for service, department protocol and

 procedure.” The City argues that because McCain did not work in the Identification Unit, “[a]ny

 testimony she might present would be hearsay, and furthermore since the Identification Unit had

 moved out of the 3rd precinct at least a year prior to the jurisdictional time frame, she would have

 no personal knowledge on facts relating to Plaintiff’s claim of Failure to Accommodate.” Mot. at

 20.

        Based on the City’s representations, it seems unlikely that McCain would have personally

 observed the amount of standing and walking that Gray was required to do in the Identification

 Unit. However, the Court will permit Gray an opportunity to establish the basis of McCain’s

 knowledge at trial. Accordingly, the Court overrules the City’s objection to McCain’s testimony.

 Should Gray fail to establish that McCain has any knowledge of the facts relevant to this case

 outside of what Gray has told McCain about it, the City will be free to raise personal knowledge

 objections to McCain’s testimony.

                iv. Bradley

        Although the City identifies Bradley as a witness who lacks personal knowledge of the

 events relevant to this case, the City fails to provide any analysis explaining its position. As a

 result, the City has not carried its burden in demonstrating why Bradley’s testimony should be

 excluded. See Bennett v. Bd. of Educ. of Wash. Cnty. Joint Vocational Sch. Dist., C2-08-cv-663,



                                                  8
Case 2:18-cv-12146-MAG-DRG ECF No. 91, PageID.2543 Filed 08/20/21 Page 9 of 10




 2011 WL 4753414, at *1 (S.D. Ohio Oct. 7, 2011) (“To prevail on a motion in limine, the moving

 party must show that the evidence is clearly inadmissible.”). The Court, therefore, overrules the

 City’s objection to Bradley’s testimony.

        D. Picture

        Although Gray submitted through the utilities function a written explanation of the picture

 that she seeks to use at trial, she failed to submit an accompanying copy of the picture. The Court

 examined the exhibits contained in the flash drive that Gray sent to the Court to see if the picture

 was, perhaps, present within those documents. Gray states that the picture shows “where she was

 order to work going against her restriction and not being accommodated the counter has slot for

 files that was pulled in order to perform the background checks.” According to Gray, “[t]hese files

 have to be put back in there [sic] original slot at the end of your working shift. The service counter

 as you can see from this video do not have a chair you have to stand all day. Every time you pull

 a file she had to walk up and down that hallway and to the other room or Index Room, Livescans

 Room for ex. to put the file back in place.” A picture matching this description appears to be

 identified as Exhibit 33 in the flash drive exhibits.

        The lack of a chair at the service counter is at least somewhat relevant to Gray’s claim that

 her work assignment required her to stand more than her work restrictions permitted. Accordingly,

 the Court will permit Gray to introduce this picture at trial. However, the City is free to object to

 the picture on grounds other than relevance at trial.

                                       I.      CONCLUSION

        For the foregoing reasons, the Court overrules the City’s objections to the video, Scott’s

 testimony, McCain’s testimony, and Bradley’s testimony; sustains the City’s objections to the




                                                   9
Case 2:18-cv-12146-MAG-DRG ECF No. 91, PageID.2544 Filed 08/20/21 Page 10 of 10




 audio recordings; and sustains in part and overrules in part the City’s objections to King’s

 testimony. Gray is permitted to use the picture at trial.

        SO ORDERED.

 Dated: August 20, 2021                                s/Mark A. Goldsmith
        Detroit, Michigan                              MARK A. GOLDSMITH
                                                       United States District Judge




                                                  10
